



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ibrahim, 2014 ONCA 477

DATE: 20140619

DOCKET: C56383

Doherty, Rouleau and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Abdikarim Ibrahim

Appellant

Joseph Di Luca and Erin Dann, for the appellant

Stacey P. Young, for the respondent

Heard: June 11, 2014

On appeal from convictions entered by Justice Michael G. Quigley
    of the Superior Court of Justice, dated July 25, 2011 and the sentence imposed
    on October 31, 2011.

ENDORSEMENT

The Conviction Appeal

[1]

Counsel raises two grounds of appeal.


I



was the appellant arbitrarily
    detained and should the subsequent identification evidence have been excluded
    under section 24(2)?

[2]

We agree with the trial judge that the police officer had reasonable and
    probable grounds to arrest the appellant who, after being detained, refused to
    remove his hands from his pockets.  There was a genuine police safety issue. 
    Moreover, objectively viewed, reasonable and probable grounds to arrest the
    appellant existed well before then.  On the evidence, there was ample reason
    for the police officer to conclude that the appellant was the suspect reported
    to be fleeing from other officers.  When the officers first observed the
    appellant crossing the street, they could have arrested him as soon as they
    noticed that he was out of breath and appeared to have been running very fast.

[3]

On the trial judges analysis, there was a proper investigative
    detention followed virtually immediately by an arrest based on the appellants
    refusal to remove his hands from his pockets.  This parsing of the facts
    reflects the officers testimony about when he formed the subjective belief
    that he had reasonable and probable grounds to arrest.  The trial judges
    analysis is true to that evidence and, in our view, does not demonstrate any
    error in law.

[4]

However, even if the trial judge did err in finding no breach of s. 9,
    the evidence could not be excluded under s. 24(2).  The first and third factors,
    identified in
R. v. Grant
(2009), 245 C.C.C. (3d) 1 (SCC), strongly
    favour admission.  The second factor, the impact of the breach on the accuseds
Charter
-protected interests, will often favour exclusion.  It does in
    this case, but only minimally.  We say that because, as noted above, on the
    evidence, had this officer turned his mind to the question of arrest, he had adequate,
    reasonable and probable grounds to arrest the appellant at the time he detained
    him and before the appellant refused to remove his hands from his pockets. 
    Consequently, any arbitrary detention would have flowed from the officers
    failure to appreciate that he had grounds for arrest.  Since the officer could
    have arrested the appellant when he chose only to detain him, any prejudice to
    the appellants liberty or security interest is minimal, indeed.


II



did the trial judge properly assess
    the identification evidence?

[5]

The identification evidence came from police officers who observed the
    appellant at different times during a car and foot chase.

[6]

We see no error in the trial judges assessment of the identification
    evidence.  He identified the many factors relevant to the assessment of that
    evidence.  It was open to him to consider, as one factor, that the observations
    were made by police officers engaged in activities that were part of the course
    of their duties.  The trial judge did not suggest that police identification
    evidence belonged in a special category or that police identification evidence
    was automatically entitled to enhanced weight.  He simply referred to the life
    experiences of the identification witnesses, who were police officers, as one
    factor to be considered in assessing the reliability of their observations.

[7]

We also agree with the trial judge that the factual circumstances
    surrounding the identification, especially the appellants capture so near the
    scene of the flight, provided some circumstantial confirmation of the
    identification evidence.

[8]

The conviction appeal is dismissed.

The Sentence Appeal

[9]

We agree with the trial judge that sentences totalling eight years,
    three months were appropriate in the circumstances.  We do not, however, agree
    with the credit given by the trial judge for pre-trial custody.

[10]

These offences preceded the amendments to the
Criminal Code
that
    limit credit for pre-trial custody to a maximum of 1.5 days for every day in
    pre-trial custody.  At the sentencing proceedings, the trial judge canvassed
    with counsel the applicability of the amendments.  It was agreed that they
    would not apply.  Counsel for the appellant then proposed to make submissions in
    support of 2:1 credit.  Unfortunately, he was not given the opportunity to make
    those submissions.  The trial judge allowed 1.5:1 credit.

[11]

We
    have considered the submissions made in this court in support of 2:1 credit. 
    We have come to the conclusion that the appellant is entitled to that credit. 
    We do so for the following reasons:

·

Prior to the amendments limiting credit to 1.5:1, this court
    described 2:1 credit as the general practice in the Toronto area:  see
R.
    v. Francis
(2006), 79 O.R. (3d) 551;

·

There is no evidence that the appellant had attempted to game
    the system in order to take advantage of enhanced credit for pre-trial
    custody;

·

There is some evidence that the appellant does take advantage of
    programs available within the institution, thereby making pre-trial custody
    where those programs may not be available more onerous.

[12]

Consequently, we allow the sentence appeal to the extent of increasing
    credit for pre-trial custody to four years, six months (two years, three months
    x 2), resulting in a net sentence of three years, nine months.  That sentence,
    of course, runs from the date the sentence was imposed by the trial judge.

Doherty J.A.

Paul Rouleau J.A.

Gloria Epstein J.A.


